Citation Nr: 0310807	
Decision Date: 06/02/03    Archive Date: 06/10/03

DOCKET NO.  01-05 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center 
in Wichita, Kansas


THE ISSUE

Whether an overpayment of compensation benefits, in the 
calculated amount of $6,712, was properly created.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel

INTRODUCTION

The veteran served on active duty from August 1982 to 
November 1989 and from July 1994 to January 2003 with other 
unverified service.

This matter came before the Board of Veterans' Appeals 
(Board) from March and August 2000 actions by the Department 
of Veterans Affairs (VA) Medical and Regional Office Center 
(M&ROC) in Wichita, Kansas, that proposed to terminate and 
then retroactively terminated the veteran's VA compensation 
effective from August 1, 1994.

The Board notes that the veteran requested that he be 
afforded a Travel Board hearing at the time he submitted his 
substantive appeal in May 2001.  The veteran was scheduled 
for a Travel Board hearing on December 3, 2001, and notified 
of the date in November 2001.  A Report of Contact, dated 
December 3, 2001, noted that the veteran's spouse reported he 
had had a heart attack and would be unable to attend the 
scheduled hearing.  A request was made to reschedule the 
hearing.  A notation in the record reflects that the veteran 
was granted a postponement.  A Report of Contact dated 
December 10, 2001, shows that the veteran then requested that 
his name be removed from the hearing docket and that his 
claim be forwarded to the Board.  Accordingly, his request 
for a hearing is considered to be withdrawn.  38 C.F.R. 
§ 20.704(e) (2002).


REMAND

The veteran originally served on active duty from August 1982 
to November 1989.  The veteran's DD 214 for that period of 
service reflects that he had a prior period of inactive 
service of 4 months and 14 days.

The veteran submitted a claim for VA disability compensation 
benefits in July 1990.  By a February 1991 action, he was 
granted service connection for a left knee disability, 
status-post right distal radius and ulnar fracture with mild 
degenerative joint disease of the wrist, and status-post 
right fourth and fifth metacarpal fracture.  The veteran was 
assigned a 10 percent disability rating for the left knee 
disability and noncompensable ratings for the right wrist and 
right metacarpal disabilities.  The effective date of the 
rating was from November 17, 1989.  

The veteran was notified of the above rating action by way of 
a letter dated in February 1991.  The veteran was informed 
that he would receive a monthly compensation payment of $76.  
The veteran was also provided a copy of VA Form 21-8764, 
Disability Compensation Award Attachment Important 
Information.  As the title of the form indicates, this form 
provides important information regarding an individual's 
disability compensation benefits.  Specific to this case is a 
section entitled "Conditions Affecting Right to Payments."  
In that section, a person is advised that the payments may be 
affected by their reentrance into active military or naval 
service and receipt of active duty or drill pay as a 
reservist or member of the Federally recognized National 
Guard.  

The veteran submitted a statement in September 1991 wherein 
he requested a copy of his service medical records (SMRs).  
The veteran advised that he was attempting to return to 
active duty and that he had had a physical examination as 
part of the process.  He said that his SMRs were required to 
evaluate his left knee condition.  The veteran was provided a 
copy of his SMRs that same month.

There is no indication in the claims file from the veteran 
that he had returned to active duty until March 2000.  
However, the left side of the claims folder contains two VA 
Forms 20-8270, C&P Master Record - Audit Writeout.  The forms 
are dated in October 1993 and September 1994, respectively, 
and appear to report that the veteran was an active member of 
a reserve component and that there were 24 days of pay waived 
in 1993 and 10 days of pay in 1994.  

The M&ROC obtained information that the veteran may be on 
active duty in January 2000.  The veteran was asked to 
provide evidence of whether he had 


returned to active duty since his last discharge of record in 
November 1989.  The veteran responded in March 2000 and said 
that he had notified VA of his return to active duty in 
August 1994.  He also said that he called the M&ROC in 
September 1994 to inform VA of his status.

The M&ROC notified the veteran in March 2000 of an intent to 
terminate his monthly disability compensation benefits.  The 
veteran was notified in August 2000 of the termination of 
benefits.  The effective date of the termination was set at 
August 1, 1994.  The veteran was notified in August 2000 of 
an overpayment of $6,712.

The veteran testified at a hearing at the RO in October 2001.  
He said that he wanted to "come back into the active duty 
component" in 1994.  The veteran said that he notified VA in 
writing of his return to active duty in 1994 but does not 
have a copy of his notification.

The veteran's case was certified on appeal to the Board in 
December 2001.  The Board undertook additional development to 
verify the veteran's most recent period of active duty in 
March 2002.  This action was taken pursuant to authority 
granted by 67 Fed. Reg. 3099, 3104 (Jan. 23, 2002) (codified 
at 38 C.F.R. § 19.9(a)(2) (2002)).

In April 2003, the Illinois National Guard reported that they 
had no records pertaining to the veteran.

The Board received service medical records for the veteran 
for the period from 1982 to 2003 from the National Personnel 
Records Center (NPRC).  Included in the SMRS were copies of a 
physical examination performed in June 1991 as an enlistment 
physical for the veteran.  The purpose of the examination was 
given as enlistment in the Army Reserve.  The date of the 
physical examination is consistent with the veteran's request 
for copies of his SMRs that was submitted in September 1991.



Also provided was a copy of the veteran's latest DD 214 which 
showed active duty from July 13, 1994, to January 31, 2003.  
The DD 214 also reported additional prior inactive service of 
2 years, 4 months and 5 days, an increase over the time 
reported on the 1989 DD 214.  Further, the latest DD 214 
showed that the veteran had additional active duty of 
approximately two months since November 1989 and prior to 
July 1994.  The total reflected on the January 2003 DD 214 
was 7 years and 4 months and 5 days of prior active service 
while the November 1989 DD 214 reported a total of 7 years 2 
months and 16 days of active duty.  

Such evidence indicates that the veteran had additional 
periods of active and inactive duty between November 1989 and 
July 1994 as reported on the latest DD 214.  The VA Forms 21-
8270 also appear to reflect an awareness of the veteran 
regarding the prohibition against dual compensation in that 
it appears that a number of days of compensation were waived 
in 1993 and 1994, respectively.  

The Board finds that the veteran's military status between 
November 1989 and July 1994 is unclear.  Evidence of record 
appears to indicate that he became a member of the Army 
Reserve at some point between those dates, but the exact time 
is not certain, nor is the exact period of service certain.  
The service recorded on the January 2003 DD 214 indicates 
additional prior active duty that the veteran was compensated 
for and, if he was an active member of the reserves, he was 
also compensated for drill periods.  A veteran is prohibited 
from receiving active duty pay and drill pay concurrent with 
his VA disability compensation.  38 C.F.R. §§ 3.654, 3.700 
(2002).  The veteran's exact military status, prior to July 
1994, should be determined.  This is in part required because 
38 C.F.R. § 3.654(b)(1) requires that the correct date of re-
entrance onto active duty be ascertained from the service 
department.  

On May 1, 2003, the United States Court of Appeals for the 
Federal Circuit, in Disabled American Veterans v. Secretary 
of Veterans Affairs, No. 02-7304 (Fed. Cir. May 1, 2003) 
(DAV), held that 38 C.F.R. § 19.9(a)(2) (which authorized the 


Board to undertake evidentiary development on its own) was 
invalid because, in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, it allowed the Board to 
consider additional evidence without having to remand the 
case to the RO for initial consideration and without having 
to obtain the appellant's waiver of the right to initial 
consideration of the evidence by the RO.  

As result of the above decision, the Board is prohibited from 
considering the newly received evidence in the first 
instance.  Moreover, the veteran's military status subsequent 
to November 1989 must be determined to facilitate 
adjudication of the propriety of the creation of the 
overpayment.  

Accordingly, this case is REMANDED to the M&ROC for the 
following actions:

1.  The M&ROC must review the claims 
folder and ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000), is 
completed.  In particular, the M&ROC 
should ensure that the new 
notification requirements and 
development procedures codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 
and 5107, and the duty-to-assist 
regulations, found at 66 Fed. Reg. 
45,620-32 (Aug. 27, 2001), are fully 
complied with and satisfied.  See 
Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  This should 
include contacting the veteran and 
again providing him the opportunity 
to submit corroborating evidence 
that he provided VA notice of his 
return to active duty in 1994.



2.  The M&ROC should obtain the 
veteran's personnel records to 
document all of his military service 
subsequent to November 1989 and 
prior to July 1994.

3.  After undertaking any other 
development deemed appropriate, the 
M&ROC should readjudicate the issue 
on appeal.  If the benefit sought is 
not granted, the veteran and his 
representative should be furnished 
with a supplemental statement of the 
case, to include notice of the VCAA 
provisions and regulations, and 
afforded an opportunity to respond 
before the record is returned to the 
Board for further review.

After the veteran has had opportunity to respond to the 
supplemental statement of the case, and after expiration of 
the period allowed to submit information or evidence as set 
forth in 38 U.S.C.A. § 5103(b), the case should be returned 
to the Board for further appellate review, if in order.  By 
this remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the M&ROC.  The veteran has the right 
to submit additional evidence and argument on the matter the 
Board has remanded to the M&ROC.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the 
M&ROC.  The law requires that all claims that are remanded by 
the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2002) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

